Citation Nr: 0427433	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  98-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's case was remanded for 
additional development and the issuance of a supplemental 
statement of the case in December 2003.  It is again before 
the Board for appellant review.

The veteran submitted a statement that was received at the 
Board in September 2004.  The veteran reported that he had 
nothing further to submit in support of his claim and wanted 
his claim evaluated based on the medical evidence of record.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1977 to 
November 1980.

2.  The veteran manifested evidence of diabetes mellitus 
during his period of military service.

3.  The veteran's diabetes mellitus is related to his period 
of military service.


CONCLUSION OF LAW

Diabetes mellitus was incurred during service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from November 1977 to 
November 1980.  He alleges that he exhibited symptoms of 
diabetes mellitus in service, namely polyuria and polydipsia.  

The service medical records (SMRs) contain a number of 
entries detailing evaluations for possible diabetes, to 
include a number of urinalysis laboratory reports with 
readings for glucose levels that appeared to be within the 
normal range.  In particular, a fasting urinalysis test was 
noted to be negative in October 1979.  The veteran was 
evaluated for obesity during service.  The SMRs were negative 
for a diagnosis of diabetes.

The veteran was afforded a VA examination in May 1981 in 
conjunction with a pending claim for disability compensation 
benefits.  He was given diagnoses of post-traumatic, painful 
right knee, dermatophytosis, pedis, hypertension and obesity.

Service connection was established for hypertension, 
residuals of a right knee injury and dermatophytosis pedis 
between the toes of both feet in July 1981.  

The veteran submitted a claim for entitlement to service 
connection for diabetes in April 1996.  The veteran said that 
he was told by an Army doctor in service that the cracking 
and peeling of the skin between his toes was due to diabetes.  
He said that he informed a VA doctor of this information 
after service.  He said he was given powder to treat his skin 
condition.  He also said he was diagnosed with diabetes 
approximately two years later and now required a daily 
injection of insulin.

The veteran's claim was denied in June 1996 based on the 
evidence of record.  The rating decision stated that there 
was no evidence of diabetes in service or at the time of the 
veteran's VA examination in 1981.  Further, there was no 
evidence of record to establish that the veteran's 
dermatophytosis of the feet was due to early diabetes.  The 
veteran was provided notice of the denial that same month.  
He failed to perfect an appeal of the June 1996 rating 
decision and it became final.  

The veteran submitted a statement in September 1997 wherein 
he stated that he had received all of his postservice medical 
treatment at the VA medical center (VAMC) in Decatur, 
Georgia.  The statement was furnished in regard to an 
unrelated claim that was pending at the time.

The veteran requested a copy of his SMRs in February 1998.  
He was furnished a copy of the requested records in March 
1998. 

The veteran submitted a request to reopen his claim for 
entitlement to service connection for diabetes in May 1998.  
He included a statement from R. D. Steed, M.D., dated in 
April 1998.  The veteran reported that Dr. Steed had reviewed 
his SMRs in arriving at his opinion.  Dr. Steed said that he 
was currently treating the veteran for diabetes mellitus and 
was asked to provide an opinion as to when the disease may 
have started.  He said that the veteran was diagnosed with 
diabetes in 1987 and that, in retrospect, the veteran had 
symptoms of diabetes (polyuria and polydipsia), for some 
time, including when he was in the service.  He reported that 
the veteran said he was unaware of any blood or urine tests 
that may have been done to diagnosis diabetes.  Dr. Steed 
said that diabetes mellitus could be present for many years 
before being diagnosed.  He opined that in the absence of any 
laboratory evidence to the contrary, it was quite likely that 
the diabetes was present in service.

The veteran testified at a Travel Board hearing in December 
1998.  The veteran testified that he obtained a copy of his 
SMRs and presented them to Dr. Steed for review.  He said 
that Dr. Steed prepared his favorable April 1998 statement 
after reviewing the SMRs.  The veteran testified that he was 
treated by L. Townsend, M.D., from approximately 1985 to 
1992.  The veteran further testified that he experienced 
heavy thirst and frequent urination in service.  He said that 
he told Army medical personnel that he had a family history 
of diabetes.  He said that he was never tested for diabetes 
in service.  The veteran could not say when he experienced 
his symptoms in service but thought it was in late 1979.  He 
said that he experienced the symptoms in the years after 
service until he finally saw a doctor to find out why he 
continued to have the symptoms.  It was agreed that the 
hearing record would be held open for 30 days to allow the 
veteran to submit additional evidence.

The veteran submitted additional evidence at the hearing.  
The evidence consisted of a partial copy of SMR entries dated 
in May 1980.  The entries note that the veteran was seen in 
the emergency room with complaints of dizziness, headaches, 
congestion, cough, and chest pain.  The initial entry, 
prepared by a corpsman or technician, noted that the veteran 
reported a family history of diabetes.  The second, entry, 
prepared by a physician, noted that the veteran had a history 
of sinus problems.  Physical examination noted tenderness 
over the frontal sinuses.  

The veteran also submitted a statement from Dr. Steed, dated 
in December 1998.  Dr. Steed noted that he had treated the 
veteran since April 1992.  He had received, and reviewed, 
records from Dr. Townsend.  Those records reflect that the 
veteran was diagnosed with diabetes in September 1986.  The 
veteran's glucose at that time was 566.  Dr. Steed said that 
the veteran recalled having symptoms in service and that the 
condition could go many years without being diagnosed.  Dr. 
Steed said that the veteran had symptoms dating back to the 
time he was in service and this would suggest that he could 
have had diabetes at that time.

Associated with the claims folder in January 1999 were 
treatment records from Atlanta Diabetes Associates, Dr. 
Steed's practice.  The records were for the period from June 
1996 to December 1998.  The records reflect a diagnosis of 
diabetes as of June 1996 and contain the results of multiple 
laboratory studies.  However, there was no entry that 
discussed the etiology of the veteran's diabetes.

The veteran's case was before the Board in March 1999.  The 
Board found that there was new and material evidence to 
reopen the claim for the benefits sought on appeal.  The 
veteran's case was remanded to the RO for additional 
development, to include obtaining any treatment records for 
the veteran's diabetes since his discharge from service and 
obtaining a VA examination.  The VA examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that the veteran's diabetes was present during service or 
within one year after his separation from active duty.  

The RO wrote to the veteran in March 1999 and requested that 
he provide information regarding any sources of treatment for 
his diabetes.  He was requested to either provide the records 
or authorize the RO to obtain the records on his behalf.  

The veteran submitted additional treatment records in May 
1999.  The records included those from Dr. Townsend for the 
period from September 1986 to June 1996, as well as 
additional records from Dr. Steed for the period from April 
1992 to December 1998.  Dr. Townsend's records noted that the 
veteran was initially seen in September 1986.  The veteran 
reported a family history of diabetes.  He had complaints of 
increased thirst and urination.  The veteran was subsequently 
diagnosed with diabetes mellitus and placed on Isophane 
Insulin suspension (NPH).  The records from Dr. Steed report 
treatment for diabetes beginning in April 1992.  

The veteran was afforded a VA endocrinology examination in 
June 1999.  The examiner noted that the veteran related a 
history of a diagnosis of diabetes in 1987.  The examiner 
also noted that the veteran said that he experienced symptoms 
of his diabetes in service.  The examiner's assessment was 
that it was very likely that the veteran's diabetes mellitus 
was present in service, based on his symptoms.  The examiner 
added that in the absence of any laboratory evidence that 
disproves this, he would say that the veteran's diabetes was 
present in service.  

The veteran's representative submitted additional argument, a 
statement from Dr. Steed, and treatise evidence in April 
2001.  In the statement, the representative noted the 
development of the claim to that point.  The statement from 
Dr. Steed pertained to the veteran's current medical 
condition, there was no opinion regarding the etiology or 
onset of the veteran's diabetes.  The treatise evidence was 
general medical material relating to diabetes.  There was no 
accompanying opinion relating any of the material to the 
veteran's case.

The veteran's case was certified on appeal to the Board in 
April 2002.  In May 2002, the Board determined that 
additional development was required in this case.  
Specifically, the Board noted that neither Dr. Steed or the 
June 1999 VA examination report contained any analysis of the 
multiple urinalysis reports in the veteran's SMRs that 
appeared to reflect normal glucose values and what impact 
such tests results would have on their respective opinions. 

The veteran was afforded a VA endocrinology examination in 
October 2002.  The examiner noted that he had reviewed the 
claims folder as part of his examination preparation.  The 
Board notes that copies of several SMR entries were attached 
to the examination report with handwritten annotations, 
presumably made by the examiner.  The examiner noted that the 
veteran was attempting to establish service connection for 
diabetes mellitus based on the veteran's reported symptoms of 
frequent urination, thirst, weakness, dizziness and tiredness 
in service.  The examiner noted that a urinalysis test done 
in September 1980, as part of the veteran's separation 
physical examination, was negative for glucose.  The examiner 
stated that the absence of glucose in the urine at that time 
did not mean that he did not have diabetes.  The examiner 
noted that the proper method of diagnosing diabetes would be 
by a two-hour glucose tolerance test.  He said that such a 
test was ordered on two occasions in service but the tests 
were not done.  The examiner remarked that the fact that the 
tests were ordered meant that there was a suspicion that the 
veteran may have diabetes.  The examiner noted that the 
veteran reported a history of diabetes for his parents and 
three brothers and a sister.  

The examiner's conclusion was that the veteran's diabetes was 
suspected in service, as a two-hour postprandial blood sugar 
test was ordered but not done on two occasions.  He said that 
the test was requested because of the veteran's complaints of 
frequent urination and thirst.  The examiner said that the 
diagnosis could not be made on the basis of a negative 
urinalysis.  It required the two-hour postprandial blood 
sugar test that was never done.  Finally, the examiner stated 
that he believed that it was at least as likely as not that 
the veteran had diabetes mellitus in service but that it was 
never checked in the proper manner.  

The Board notified the veteran in December 2002 that his 
claim required further development.  He was informed that the 
October 2002 VA examination was not adequate to allow for a 
decision to be made in his case.

The veteran was afforded a VA endocrinology examination in 
January 2003.  The examination was conducted by a VA 
physician that is an assistant professor of internal medicine 
and endocrinology.  The examination consisted of a review of 
the claims folder.  The examiner noted that the purpose of 
the examination was to determine if the veteran's diagnosis 
of diabetes mellitus was related to service.  The examiner 
also noted that the veteran was first diagnosed with diabetes 
in 1986 following evaluation for complaints of increasing 
thirst and urination.  The diagnosis was based on a random 
blood glucose measurement of 566 milligrams (mg)/deciliter 
(dl) at initial presentation and a repeat determination four 
days later of 561 mg/dl.  The examiner noted that the 
veteran's claim was remanded for a VA examination and that a 
Board-certified endocrinologist and diabetologist examined 
the veteran in June 1999.  The examiner reported that the VA 
examiner found that, in the absence of evidence to disprove 
it, the veteran's diabetes was present when he was in 
service.  The examiner also noted that the veteran was 
afforded a VA examination in November 2002 [sic].  He noted 
that the VA examiner concluded that reports in service of 
normal urinalyses (with respect to glucose) and a report of a 
normal fasting blood sugar, were insufficient to exclude the 
possibility that the veteran had diabetes in service.  The 
November [October] 2002 VA examiner felt that it was as at 
least as likely as not that the veteran's diabetes was 
present in service.

The January 2003 examiner then provided a detailed listing of 
the results of urinalyses and blood tests performed during 
the veteran's service, as well as after service.  He listed 
the type of sample, urine or plasma, and the relevant result.  
The tests were performed between August 1978 and September 
1993.  He also discussed that the record strongly supported a 
classification of the veteran's disease as type II, adult 
onset.  He said that the veteran's first degree relatives to 
have diabetes was typical for type II diabetes.  He noted 
that the veteran had been, and continued to be, obese.  The 
examiner reported the following analysis of the medical 
literature and how it applied to the veteran's case:

The diagnosis of diabetes mellitus has 
changed since [the veteran's] tour of 
duty.  As referenced within the C-file, 
(Current Medical Diagnosis and Treatment, 
1980 Ed. Ch 19. Diabetes Mellitus, 
Hypoglycemia & Lipoprotein Disorders, J. 
H. Karam) an accepted method of 
documenting diabetes in 1980 was to 
determine plasma glucose 2-hr [sic] after 
a carbohydrate load.  For individuals 0-
30 years old a value of 166-185 mg/dl 
indicated probable diabetes, and a value 
of >185 mg/dl assured the diagnosis.  
However, performing glucose tolerance 
tests is cumbersome, and often avoided in 
clinical practice.  For this reason, 
prior to 1997 fasting plasma glucose 
values of >140 mg/dl were commonly used 
as a diagnostic cut-point.  Since 1997, 
to capture patients with random blood 
glucose levels of <140 mg/dl that had 
been errantly categorized as non-
diabetic, the American Diabetes 
Association modified its recommendations 
so that the diagnosis of diabetes 
mellitus be made following determination 
1) of symptoms of diabetes plus casual 
plasma glucose concentration >200 mg/dl, 
or 2) a fasting plasma glucose of >126 
mg/dl, on more than one occasion, or 3) a 
2-hr plasma glucose during an oral 
glucose tolerance test (equivalent of 75 
grams (g) anhydrous glucose in water) 
(Diabetes Care 25(S1): S5, (2002).  Thus, 
upon presentation to his physician in 
1986 the findings that [the veteran] 
blood sugars were >200 mg/dl on multiple 
occasions fulfilled the diagnostic 
criteria for diabetes.  

Multiple studies support the contention 
that years often pass between the onset 
of type II diabetes mellitus and its 
diagnosis.  It is thus possible that [the 
veteran] developed diabetes any time 
prior to 1986.  However, the available 
data suggests [the veteran] did not 
develop diabetes prior to 1980.

The data indicate that five blood glucose 
determinations were made on samples taken 
from [the veteran] between October 1979 
and March 1980.  All values were reported 
to be <126 mg/dl, the level at which the 
more recent, and more inclusive criteria 
would permit a diagnosis of diabetes.  
Moreover, one of these determinations is 
reported to be the 2-hour value of a 
post-prandial study (118 mg/dl).  Thus, 
while actively sought, evidence to 
fulfill the diagnostic criteria for 
diabetes mellitus were not found.

Multiple determinations of urinary 
glucose secretion were also reported as 
negative during a period from August 1978 
to May 1981.  Urinary glucose excretion 
is not a formal diagnostic criterion for 
diabetes mellitus.  However, the symptoms 
of excessive thirst and urination 
(polydipsia and polyuria) in the syndrome 
of diabetes mellitus are caused by 
urinary free water loss that is, in turn, 
caused by un-resorbed glucose in the 
urine.  It is consequently, highly 
unlikely that a person suffering polyuria 
and polydipsia related to diabetes 
mellitus would not spill glucose into the 
urine.  Glucose in the urine may be a 
sporadic finding, but none of the twelve 
available results, obtained at various 
times of day, demonstrated urine glucose.  
The absence of glucose in the urine does 
not appear to be an individual aberration 
attributable to [the veteran].  Following 
the diagnosis of diabetes in 1986, urine 
glucose was easily determinable.

The examiner concluded that the veteran was overweight, a 
risk factor for developing type II diabetes, and carried the 
as yet undefined genetic determinants predisposing him to 
develop diabetes during his tour of duty.  However, the sum 
of data available suggest that diabetes actually developed 
sometime between May 1981 and 1986.  He concluded that the 
veteran's diabetes mellitus was not due to his tour of duty.

The veteran's claim was denied by way of a Board decision, 
dated in March 2003.  The veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the VA's General Counsel filed a motion to 
vacate the Board's March 2003 decision.  In June 2003, the 
Court granted the motion and remanded the case to the Board 
for readjudication.  A basis for the motion was that the 
Board had relied on evidence it had developed without the 
agency of original jurisdiction having reviewed the evidence 
in the first instance.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339, 1345-48 (Fed. Cir. 2003).

The Board wrote to the veteran in October 2003 and advised 
him that he had 90 days to submit additional evidence or 
argument in regard to his claim.  The veteran responded in 
November 2003 that he had no further evidence to submit.  The 
veteran's representative submitted additional argument in 
December 2003.

The Board remanded the veteran's case for additional 
development by the AOJ and review of the evidence developed 
by the Board in December 2003.  The veteran's case was 
returned to the Board in August 2004.

II.  Background

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(e), 3.309 (2003). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that in July 1980 the regulations used to 
evaluate a disability associated with diabetes mellitus 
provided for a 10 percent, or compensable rating, for mild 
diabetes mellitus characterized as controlled by restricted 
diet, without insulin; without impairment of health or vigor 
or limitation of activity.  See 38 C.F.R. § 4.119 (1980).  
The criteria were amended in May 1996 to require that there 
be evidence of diabetes mellitus that is manageable by a 
restricted diet in order to be rated at the 10 percent level.  

In this case the veteran's SMRs are negative for a diagnosis 
of diabetes mellitus during service.  He does give subjective 
reports of experiencing polyuria and polydipsia.  The SMRs do 
indicate that several specific laboratory tests were ordered 
but not done.  Laboratory tests that typically are used in an 
evaluation of someone suspected of having diabetes.  At the 
same time, the SMRs do contain evidence of routine laboratory 
tests that are supportive of the veteran's claim.

The several statements from Dr. Steed support the veteran's 
contention that his diabetes is related to service.  Dr. 
Steed, after reviewing the veteran's SMRs, said in April 1998 
that, in the absence of laboratory evidence to the contrary, 
it was likely that the veteran's diabetes was present in 
service.  Dr. Steed also relied on the veteran's history of 
polyuria and polydipsia in his December 1998 letter when he 
said that these represented symptoms of diabetes in service 
and would suggest that the veteran could have had diabetes at 
that time.  Dr. Steed noted that an individual could have 
diabetes mellitus for a number of years before it is 
diagnosed.

The treatment records from Dr. Steed and Dr. Townsend make no 
reference to a longstanding, and undiagnosed, illness.  
Rather, the records document evaluation for complaints 
beginning in September 1986.  There is no discussion that the 
veteran experienced polyuria or polydipsia in service or the 
intervening years before 1986.  A family history of diabetes 
is noted in the records but there is no opinion that 
establishes the existence of the veteran's diabetes prior to 
1986.

The June 1999 VA examiner relied on the veteran's reported 
symptoms in service to conclude that, in the absence of any 
laboratory evidence that disproved his opinion, he felt that 
the veteran's diabetes was present in service.  

The October 2002 VA examiner conducted a review of the 
veteran's SMRs and the private medical evidence in this case.  
The examiner was of the opinion that there was no evidence in 
the record to disprove his conclusion that it was at least as 
likely as not that the veteran's diabetes mellitus was 
present in service.  The examiner based his opinion on the 
fact that he believed a proper test for diabetes was not done 
in service and thus it was likely that the veteran had 
diabetes in service because of the family history and 
symptoms reported by the veteran.  

The January 2003 VA examiner based his opinion on the all of 
the evidence of record.  He noted his review of the SMRs, 
claims folder, as well as opinions from Dr. Steed and the 
June 1999 and October 2002 VA examiners.  The January 2003 VA 
examiner provided a background of typical laboratory values 
that are used to diagnosis individuals with diabetes 
mellitus.  He even cited to the medical literature that was 
provided by the veteran in giving a detailed explanation of 
what methods were used in 1980 to determine if an individual 
had diabetes and what current methods were relied on to make 
such a determination.  The examiner then reviewed the 
multiple urinalyses in service as well as the several blood 
(plasma) tests.  He also reviewed tests conducted after 
service.  His conclusion was that the veteran's diabetes was 
not present in service.  The examiner pointed to the results 
of five blood glucose determinations that were made between 
October 1979 and March 1980.  The examiner noted that all 
were <126 mg/dl, the level at which the more recent, and 
inclusive, criteria would permit a diagnosis of diabetes.  He 
further reported that one study was a 2-hour value of a post-
prandial study.  He said evidence of diabetes in service was 
actively sought but there was no evidence to show diabetes 
mellitus in service.

As further evidence that the veteran's diabetes mellitus was 
not manifested in service, the examiner noted that, while 
glucose in the urine was not a formal diagnostic criterion 
for diabetes mellitus, it was highly unlikely that an 
individual with polydipsia and polyuria would not spill 
glucose into the urine.  There was no evidence of glucose in 
the urine in service.  He further noted that, once the 
veteran was diagnosed with diabetes in 1986, urine glucose 
was easily determinable.

In concluding that the veteran's diabetes was not manifest in 
service, the examiner said the sum of the data suggested that 
it developed sometime between May 1981 and 1986.  While this 
last statement did not provide a specific date for the onset 
of the veteran's diabetes mellitus, it did not show that the 
disease was manifest to a compensable degree within one year 
of service.

In evaluating all of the evidence of record, the Board finds 
that there is no clear and undebatable objective evidence as 
to the onset of the veteran's diabetes mellitus in service or 
whether it was manifest to compensable degree within one year 
after his discharge from service in November 1980.  However, 
the opinions from Dr. Steed and the June 1999 and October 
2002 VA examiners all say that it is possible or at least as 
likely as not that the veteran exhibited symptoms of his 
current diabetes mellitus in service.  These opinions are 
based on the symptoms reported by the veteran, the fact that 
his SMRs indicate that diabetes mellitus was suspected by the 
type of laboratory tests scheduled, the veteran's family 
history of diabetes and his ultimate conclusive diagnosis in 
1986, approximately five years after service.

The January 2003 VA examiner reached an opposite conclusion 
based on his review of all of the evidence of record.  
However, the examiner did state that he could not be certain 
when the veteran's diabetes mellitus developed and provided a 
range between May 1981 and 1986.  Further, he discussed the 
results of five blood glucose determinations performed 
between October 1979 and March 1980.  The examiner said all 
the values were at a level at which the more recent inclusive 
medical criteria used to diagnose diabetes would permit such 
a diagnosis.  

The Board finds that the objective evidence of record is in 
at least equipoise as to whether the veteran's current 
diabetes mellitus first manifested itself in service.  A 
review of the rating criteria in effect in 1980, and 
presently, shows that there really had to be no outward signs 
of the disorder to be rated at the compensable level.  The 
fact that the veteran was not afforded the proper diagnostic 
laboratory tests in service, tests that may well have 
established a firm and objective diagnosis of diabetes 
mellitus at that time, should not be held against him.

Several medical professions have opined that the evidence 
supports a finding that the veteran's diabetes mellitus had 
its onset in service.  One medical profession is of the 
opposite opinion; however, even his opinion contains analysis 
that is favorable to the veteran.  In light of all of the 
evidence of record it is reasonable to conclude that the 
veteran's diabetes mellitus had its onset during his period 
of active military service and that service connection is 
warranted.









ORDER

Service connection for diabetes mellitus is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



